DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically "(a) providing at least one conductive element adapted to be positioned internal a patient's body, said at least one conductive element being devoid of an implanted coil connected to circuitry; (b) positioning at least a conductive portion of said at least one conductive element adjacent to a target tissue having at least a portion of said conductive portion located within 5 mm. of said target tissue; (c) aligning said at least one conductive element adjacent or contiguous with said target tissue approximately along the entire length of the at least one conductive element; (d) establishing a magnetic field generator adapted to be positioned external to said patient's body; (e) configuring said magnetic field generator to generate a time varying magnetic field for inducing stimulation of said target tissue in combination with the at least one conductive element to produce stimulation that is greater than that which would occur in the absence of the at least one conductive element” in combination with the recited structural/ steps limitations of the claimed invention.
 	The closest prior art by Lattner et al (U.S. Patent Number: US 6314324 B1 hereinafter “Lattner”- APPLICANT CITED) teaches at least one conductive element (e.g. 40,38 Fig 3, 62A, B Fig 5)adapted to be located internal a patient’s body, said at least one conductive element being devoid of a coil connected to circuitry and having at least a portion thereof adapted to be positioned adjacent to a target tissue (e.g. Col. 11, lines 16- col. 41, i.e. The present invention also contemplates doing away with signal receiving device 48 and leads 54 in favor of having an electromagnetic field produced by signal generator 56 directly induce stimulation pulses at the electrodes or at the stimulation site.) and a magnetic field generator (e.g. 56 Fig 3) that includes at least one magnetic coil embedded therein adapted to be positioned external to said patient’s body, said magnetic field generator configured to generate a time varying magnetic field (e.g. Col 8 lines 34-42) for inducing stimulation of said target tissue in combination with the conductive element to produce stimulation that is larger than that which would occur in the absence of the conductive element (e.g. Col. 11- lines 16- col. 41) and a power module (e.g. 36 Fig 1,2, 60 Fig 3) for powering the magnetic field generator; and, a
computer processor (e.g. 36 Fig 1,2, 60 Fig 3) configured to control the time varying magnetic field provided by the magnetic field generator according to at least one set of stimulation parameters.
	 But Lattner fails to teach the steps of positioning at least a conductive portion of said at least one conductive element adjacent to a target tissue having at least a portion of said conductive portion located within 5 mm of said target tissue and aligning said at least one conductive element adjacent or contiguous with said target tissue approximately along the entire length of the at least one conductive element as recited in the independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792